 

Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as amended.
Omitted information has been replaced with asterisks.

 

AMENDMENT TO EQUIPMENT LEASE AGREEMENT
(PERFEXION UPGRADE)

 

This AMENDMENT TO EQUIPMENT LEASE AGREEMENT (PERFEXION UPGRADE) (this
“Amendment”) is dated effective as of June 8, 2012 (the “Effective Date”), and
is entered into by and among (i) GK FINANCING, LLC, a California limited
liability company (“GKF”), whose address is Four Embarcadero Center, Suite 3700,
San Francisco, CA 94111, and (ii) NORTHERN WESTCHESTER HOSPITAL CENTER, a not
for profit corporation (“Hospital”), whose address is 400 East Main Street,
Mount Kisco, NY 10549.

 

Recitals:

 

A.           GKF and Hospital entered into a certain Equipment Lease Agreement
dated March 21, 2003 (the “Lease”), pursuant to which GKF agreed to lease to
Hospital a Leksell Stereotactic Gamma Knife unit, Model C with Automatic
Positioning System (the “Model C”).

 

B.           Hospital and GKF desire to amend the Lease to provide for the
replacement and upgrade of the Model C that is currently being leased by GKF to
Hospital pursuant to the Lease, with a Leksell Gamma Knife Perfexion unit (such
Perfexion unit leased hereunder is referred to as the “Perfexion”), which will
be installed at the existing Site at which the Model C is currently installed,
and contemporaneously with the de-installation of the Model C (the “Perfexion
Upgrade”).

 

Agreement:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.

 

2.           Upgrade of the Model C to the Perfexion.

 

a.           Subject to the terms and conditions set forth herein, GKF shall
acquire and hold title to the Perfexion, and install the Perfexion with new
cobalt-60 sources at the Site. GKF shall use its commercially reasonable efforts
to complete the Perfexion Upgrade on or around _____________ or such other time
as mutually agreed to in writing by Hospital and GKF, subject to availability of
the Perfexion from the equipment manufacturer, issuance of all regulatory
approvals, permits and/or waivers in a timely manner, and completion of
construction of the Site. The parties acknowledge that Hospital may not be able
to perform Procedures for approximately one (1) month during the Perfexion
Upgrade and the deinstallation of the Model C. Concurrently with the execution
of this Amendment, Hospital shall enter into a new LGK Agreement with Elekta,
Inc., a Georgia corporation (“Elekta”), which shall supersede and replace the
previous LGK Agreement attached as Exhibit 1 to the Lease (such new LGK
Agreement shall hereinafter be referred to as the "LGK Agreement," and shall be
deemed attached as Exhibit 1 to the Lease). Hospital shall operate and maintain
a fully functional radiation therapy department at the Site which shall include
the Perfexion. Use of the Perfexion shall be made available to all neurosurgeons
and radiation oncologists with Hospital privileges.

 

- 1 -

 

 

Exhibit 10.46a

 

b.           Subject to Section 3.a below, Hospital shall be solely responsible
for the construction and preparation of the Site and the rigging and
installation of the Perfexion.

 

c.           GKF shall be solely responsible for maintenance and service,
personal property taxes, and the cost of insurance coverage for the Perfexion to
the same extent and at the same levels as required under the Lease.

 

d.           In connection with the Perfexion Upgrade, Hospital shall, at
Hospital’s sole cost and expense, provide GKF with Hospital personnel (including
Hospital physicists) and cooperation upon request and as reasonably required by
GKF, among other things, to assist with compliance with local, state and federal
regulatory requirements and with nuclear regulatory compliance issues and the
calibration of the Perfexion.

 

e.           Notwithstanding the foregoing, the Perfexion Upgrade shall be
performed by GKF only after all necessary and appropriate licenses, permits,
approvals, waivers, consents and authorizations, and the proper handling of the
Cobalt-60 (collectively, the “Permits”), have been obtained by Hospital at
Hospital’s sole cost and expense.

 

f.            Upon request by GKF and at GKF’s reasonable expense, Hospital
shall execute and deliver a commercially reasonable form of consent to sublease,
subordination or other documentation if such a document is reasonably requested
by the third party financing company which holds a security interest in the
Perfexion.

 

g.           It is acknowledged that the Perfexion will come with two (2) new
headframes. GKF agrees that Hospital shall, at no additional cost, retain its
existing headframes from the Model C for use on the Perfexion, and that GKF
shall, at GKF's sole cost and expense, refurbish such existing headframes for
use on the Perfexion.

 

h.           GKF, at its cost and expense, shall cover the Perfexion training
tuition costs for those physicians and physicists who will be using the
Perfexion. Any travel and entertainment associated with training shall not be
the responsibility of GKF.

 

i.            GKF hereby grants to Hospital a non-exclusive right and sublicense
to use the "LGP Software" as defined in and contemplated under, and subject to
the terms and conditions of, the LGK Agreement.

 

- 2 -

 

 

Exhibit 10.46a

 

j.            Upon receipt of Elekta’s report on the results of the Acceptance
Tests (as defined in the LGK Agreement), Hospital shall have three (3) business
days to review and validate the results of the Acceptance Tests to confirm that
the Perfexion meets the manufacturer’s specifications and documentation. If
Hospital fails to respond within such three (3) business day period, Hospital
shall be deemed to have validated and confirmed the results of the Acceptance
Tests.

 

3.           Model C; No Ownership Interests; Allocation of Shared Costs.
Subject to Section 3.a below, GKF shall de-install, remove and retain all
ownership rights and title to the existing Model C. Notwithstanding anything to
the contrary set forth in the Lease or this Amendment, Hospital shall have no
ownership interest (or option to purchase any ownership interest) in the Model C
and/or the Perfexion.

 

a.           Allocation of Shared Costs. Notwithstanding anything set forth
herein to the contrary, Hospital shall contribute the aggregate sum of * (the
"Hospital Contribution") towards the costs payable to third parties pertaining
to the construction and preparation of the Site, the rigging and installation of
the Perfexion, and the de-installation and removal of the existing Model C
(collectively, the "Shared Costs"), which Hospital Contribution shall be paid as
set forth herein irrespective of the final aggregate amount of the Shared Costs.
In furtherance of the foregoing, * of the Hospital Contribution (i.e., *) shall
be paid to GKF upon the commencement of the deinstallation of the Model C, and
the remaining * of the Hospital Contribution (i.e., *) shall be paid to GKF upon
the successful completion of the Acceptance Tests as set forth in Section 2.j
above. For the avoidance of doubt, Shared Costs shall only include direct costs
actually paid to unaffiliated third parties, without administrative overhead or
markup.

 

4.           Extension of Lease Term. In consideration of GKF’s agreement to
perform the Perfexion Upgrade, the Term is hereby extended to the date that is
ten (10) years following the “First Perfexion Procedure Date” (as hereinafter
defined).

 

5.           Lease Payments.

 

a.           It is understood and agreed that Section 8.1 of the Lease (Per
Procedure Payments) shall remain in full force and effect with respect to all
Procedures performed prior to the de-installation of the Model C, and that all
rent or lease payments pertaining to Procedures performed prior to the
de-installation of the Model C shall continue to be calculated in accordance
Section 8.1 of the Lease and shall be paid by Hospital to, and retained solely
by, GKF. However, effective from and after the date the first Procedure is
performed at the Site using the Perfexion (the “First Perfexion Procedure
Date”), (i) the first paragraph only of Section 8.1 of the Lease shall be
substituted and replaced with the following; and (ii) the remainder of Section
8.1 of the Lease (Per Procedure Payments) shall remain in full force and effect
and shall apply to the Perfexion:

 

- 3 -

 

 

Exhibit 10.46a

 

"8.1 Per Procedure Payments. As rent for the lease of the Perfexion to Hospital
pursuant to this Agreement, commencing from and after the First Perfexion
Procedure Date, Hospital shall pay to GKF the sum as stipulated in Exhibit “A”
attached hereto (under the caption, "Per Procedure Payments") for each
“Procedure” that is performed by Hospital or its representatives or affiliates
at the Site or within the State of New York at the direction of Hospital or any
of its affiliates, whether on an inpatient or outpatient basis, or “under
arrangement” (as used in the Medicare billing context), and irrespective of
whether the Procedure is performed on the Perfexion or using any other equipment
or devices. As used herein, a “Procedure” means any treatment that involves
stereotactic, external, single fraction, conformal radiation, commonly called
radiosurgery, that may include one or more isocenters during the patient
treatment session, delivered to any site(s) superior to the foramen magnum.
Hospital’s obligation to make Lease Payments pursuant to this Section 8.1 shall
be expressly limited by Section 8.2, 8.3, and 8.4 hereof.

 

"Subject to the satisfaction in full of all of the "Payment Reduction Option
Conditions," Hospital shall have the one-time option (the "Payment Reduction
Option") in its sole discretion to effect a reduction to the Lease Payment,
which reduction shall be in the amount of * per Procedure (i.e., if exercised,
the Lease Payment would be as stipulated in Exhibit “A” attached hereto under
the caption, "Per Procedure Payments With Payment Reduction Option"). As used
herein, the "Payment Reduction Option Conditions" shall include all of the
following: (a) Hospital shall have given prior written notice to GKF of
Hospital's intent to exercise the Payment Reduction Option, which notice shall
be given to GKF not less than sixty (60) days prior to the date of shipment of
the Perfexion from Sweden (the "Perfexion Shipment Date"); (b) on or prior to
the Perfexion Shipment Date, Hospital shall have paid to GKF by wire transfer a
capital cost reduction payment in the amount of *; (c) no Hospital Event of
Default (as defined in Section 20) has occurred and is then continuing, and no
act or omission has occurred and is then continuing which, with the giving of
notice and/or the passage of time, would constitute a Hospital Event of Default;
and (d) Hospital is then in compliance and continues to be in compliance with
all of the requirements set forth in this Agreement, including, without
limitation, this Section."

 

b.           The parties acknowledge that the compensation payable by Hospital
for the Perfexion as set forth in this Amendment has been negotiated by the
parties at arm’s length based upon reasonable and jointly derived assumptions
regarding the capacity for clinical services available from the Perfexion,
Hospital’s capabilities in providing high quality radiation oncology services,
market dynamics, GKF’s risk in providing the Perfexion, and the provision to GKF
of a reasonable rate of return on its investment in support of the Perfexion.
Based thereon, the Parties believe that the rent payments (including the reduced
rent payments, if exercised) represent fair market value for the use of the
Perfexion, the de-installation and removal of the Model C, the Perfexion
Upgrade, maintenance and service, personal property taxes, cost of insurance
coverage for the Perfexion, educational support, the capital cost reduction
payment (if applicable), and any other additional services and costs to be
provided or paid for by GKF pursuant to this Amendment. Hospital undertakes no
obligation to perform any minimum number of procedures on the Perfexion, and the
use of the Perfexion for the performance of procedures is wholly based upon the
independent judgment of physicians who order such procedures to meet the medical
needs of their patients.

 

- 4 -

 

 

Exhibit 10.46a

 

6.           Cobalt Reloading of the Perfexion. Subject to scheduling
availability, around the end of the sixth (6th) year following the First
Perfexion Procedure Date, the Perfexion shall be reloaded with new cobalt-60
that meets the manufacturer’s radioactivity level specifications (the “Reload”),
subject to the following terms and conditions:

 

a.           Hospital shall be solely responsible for the rigging and
installation of the Perfexion in connection with the Reload. The Reload shall be
performed only after all necessary and appropriate licenses, permits, approvals,
consents and authorizations, including, without limitation, the proper handling
of the cobalt-60 (collectively, the “Reload Permits”), have been obtained by
Hospital at Hospital’s sole cost and expense. The timing and procedure for such
Reload shall be as mutually agreed upon between the parties.

 

b.           GKF makes no representation or warranty to Hospital concerning the
Reload, and GKF shall have no obligation or liability to pay any damages to
Hospital resulting therefrom, including, without limitation, any lost revenues
or profits during the period of time that the Perfexion is unavailable to
perform procedures due to the Reload process.

 

c.           Upon request and as required by GKF, Hospital, at Hospital’s cost
and expense, shall provide GKF with Hospital personnel (including Hospital’s
physicists) and services in connection with the Reload, among other things, to
oversee, supervise and assist with construction and compliance with local, state
and federal regulatory requirements and with nuclear regulatory compliance
issues and the calibration of the Perfexion.

 

d.           Subject to Section 6.a above, GKF shall be solely responsible for
the actual costs of the Reload paid or payable to third parties; provided that
Hospital shall not be entitled to reimbursement for its own respective personnel
costs, internal costs or overhead.

 

e.           Upon completion of the Reload, the Term (as extended pursuant to
Section 4 above) shall be automatically further extended by an additional two
(2) years (i.e., to the date that is twelve (12) years following the First
Perfexion Procedure Date), plus the period of time that the Perfexion is
unavailable to perform procedures due to the Reload (which is estimated to take
approximately three (3) weeks for the Reload).

 

7.           Educational Support. Hospital’s obligations with respect to
community and physician education regarding the Perfexion shall continue in the
same manner and with the same amounts as set forth in Section 7 of the Lease;
provided that community education activities may be expanded to the general
public (in addition to physicians).

 

- 5 -

 

 

Exhibit 10.46a

 

8.           Charity/Excluded Procedures.

 

a.           As a means to permit Hospital to perform care for persons who are
not covered by insurance programs and who do not have the means to pay for such
procedures based upon Hospital’s adopted standards of indigency, GKF shall waive
the per procedure Lease Payment for not more than * Perfexion procedure to be
performed for an indigent person meeting the foregoing qualifications (a
“Charity Procedure”) for each * paid Perfexion procedures (without counting any
Charity Procedures) for which a per procedure Lease Payment is made to GKF. For
purposes of counting the number of Perfexion procedures to determine the number
of Charity Procedures allowed, there shall be no retroactive counting of
procedures performed prior to the date of the First Perfexion Treatment Date.
Hospital shall be solely responsible (and GKF shall not in any manner be or
become responsible) for determining (i) whether any person described herein
requires a Perfexion procedure, (ii) who shall receive a Perfexion procedure
hereunder if more than * person described herein requires a Perfexion procedure,
and (iii) whether any person meets the standards of indigency. Hospital shall
provide reasonable written documentation evidencing satisfaction of the
conditions set forth herein to GKF at or prior to the expected time of
treatment.

 

b.           As a means of accommodating differing medical judgment and medical
preference for alternative treatment modalities, for each annual period
commencing from and after the First Perfexion Procedure Date, GKF shall waive
the per procedure Lease Payment for not more than * procedures that are
performed using equipment or devices other than the Perfexion (each, an
“Excluded Procedure”).

  

 9.         Supplier and Owner of Perfexion. The parties hereto agree that,
notwithstanding anything to the contrary set forth herein, the Lease is and
shall be treated and interpreted as a "finance lease," as such term is defined
in Article 2A of the Uniform Commercial Code, that GKF shall be treated as a
finance lessor who is entitled to the benefits and releases from liability
accorded to a finance lessor under Article 2A of the Uniform Commercial Code. In
furtherance of the foregoing, Hospital acknowledges that, before signing this
Amendment, GKF has informed Hospital in writing (a) that Elekta is the entity
supplying the Perfexion, (b) that Hospital is entitled (under Section 2A of the
Uniform Commercial Code) to the promises and warranties, including those of any
third party, provided to GKF by Elekta which is the entity supplying the goods
in connection with or as part of the contract by which GKF acquired the
Perfexion or the right to possession and use of the Perfexion, and (c) that
Hospital may communicate with Elekta and receive an accurate and complete
statement of those promises and warranties, including any disclaimers and
limitations of them or of remedies. Hospital also acknowledges that Hospital has
selected Elekta to supply the Perfexion and has directed GKF to acquire the
Perfexion or the right to possession and use of the Perfexion from Elekta.

 

10.         Miscellaneous. This Amendment (a) shall be governed by and construed
under the laws of the State of New York, without reference to its principles of
conflicts of law; and (b) may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts shall together constitute the same instrument. The captions and
paragraph headings used herein are for convenience only and shall not be used in
construing or interpreting this Amendment. This Amendment constitutes the full
and complete agreement and understanding between the parties hereto concerning
the subject matter hereof and shall supersede any and all prior written and oral
agreements with regard to such subject matter.

 

- 6 -

 

 

Exhibit 10.46a

  

11.         Full Force and Effect; Except as amended by this Amendment, all of
the terms and provisions of the Lease shall remain unchanged and in full force
and effect and, together with this Amendment, represent the entire agreement of
the parties with respect to the Perfexion and its use by Hospital. Unless the
context requires otherwise, with respect to the Perfexion, all references in the
Lease to (i) the “Agreement” shall be deemed to mean the Lease as amended by
this Amendment; (ii) the “Equipment” shall be deemed to mean the Perfexion;
(iii) the “LGK Agreement” shall be deemed to refer to the new LGK Agreement to
be executed by Hospital relating to the Perfexion; and (iv) the “Term” shall be
deemed to refer to the Term, as extended pursuant to this Amendment. To the
extent any of the terms of the Lease conflict with the terms of this Amendment
as it pertains to the Perfexion and the Perfexion Upgrade, the terms and
provisions of this Amendment shall prevail and control. Where not different or
in conflict with the terms and provisions of this Amendment, all applicable
terms and provisions set forth in the Lease are incorporated within this
Amendment as is if set forth herein and shall apply with equal force and effect
to the Perfexion. Notwithstanding anything to the contrary set forth herein, no
term or condition of this Agreement shall be effective to the extent it causes
Hospital to breach the LGK Agreement or otherwise violate or infringe upon the
rights of Elekta. Nothing set forth in this Amendment shall relieve either party
from any or all of its obligations under the Lease with respect to the Model C,
including, without limitation, the obligation to pay rent or lease payments and
the service, insurance and property tax expenses associated with the Model C
until de-installation.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Effective Date.

 

GKF:   Hospital:       GK FINANCING, LLC   NORTHERN WESTCHESTER HOSPITAL
CENTER         By: /s/ Ernest A. Bates, MD   By: /s/ Joel Seligman   Ernest A.
Bates, M.D.   Joel Seligman   Policy Committee Member   President and CEO  
Date: June 15, 2012   Date: 6/13/12

 

- 7 -

 

 

Exhibit 10.46a

 

Exhibit “A”

 

PER PROCEDURE PAYMENTS

 

Annual Paid Procedures Performed   Per Procedure Payment *   * per Procedure *  
* per Procedure *   * per Procedure

 

PER PROCEDURE PAYMENTS

WITH PAYMENT REDUCTION OPTION

 

Annual Paid Procedures Performed   Per Procedure Payment *   * per Procedure *  
* per Procedure *   * per Procedure

 

Notwithstanding anything to the contrary set forth herein, for purposes of
determining the Per Procedure Payments, (a) only those Procedures performed on
or after the First Perfexion Procedure Date shall be counted; (b) the number of
annual Procedures performed on the Perfexion or using any other equipment or
devices shall be reset to zero (0) at the commencement of each anniversary of
the First Perfexion Procedure Date; (c) Charity Procedures and Excluded
Procedures shall not be counted towards the annual Procedures performed; and (d)
there shall be no retroactive adjustment of the Per Procedure Payments
irrespective of whether the number of Procedures performed reaches a lower Per
Procedure Payment level. For example, if during an annual measuring period, the
number of annual counted Procedures totals *, then, the Per Procedure Payments
for the first * Procedures would remain at * per Procedure while the Per
Procedure Payments for the next * procedures (i.e., for Procedures * through *)
would be * per Procedure (assuming the Payment Production Option has not been
exercised). There are no minimum volume requirements.

 



- 8 -

 

 

Exhibit 10.46a

 

 

[tex99-2logo.jpg]

 

Prepared for

 

Northern Westchester Hospital
400 East Main Street
Mount Kisco, NY 10549-3477

 

April 16, 2012

 

- 1 -

 

 

LEKSELL GAMMA KNIFE® END USER AGREEMENT

 

THIS AGREEMENT is entered into as of the 8 day of June                  2012 by
and between ELEKTA, INC., a corporation organized and existing under the laws of
Georgia (hereinafter referred to as “Elekta”), and Northern Westchester
Hospital,. (hereinafter referred to as “End User”).

 

WITNESSETH:

 

WHEREAS, Elekta has agreed to sell the “Leksell Gamma Knife®” system
(hereinafter defined and referred to as the “LGK®”) to GK Financing, LLC.,
hereinafter referred to as “Buyer”), and

 

WHEREAS, Buyer has agreed to lease the LGK® to End User under separate
agreement.

 

WHEREAS, Elekta and End User wish to enter this Agreement for their mutual
benefit;

 

NOW THEREFORE, in consideration of the mutual covenants and obligations,
warranties and indemnities herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I. DEFINED TERMS.

 

The following words and terms shall have the meanings set forth opposite them in
this Article I:

 

Acceptance Tests are those tests which demonstrate that the LGK® meets the
manufacturer’s specification and which are defined in the Purchase Agreement
between Buyer and Elekta.

 

Charging means all handling of the Cobalt Supply at the Site and the
installation of such Cobalt Supply in the LGK®.

 

Cobalt Supply means the supply of the Cobalt-60 sources to be installed in the
LGK®.

 

Effective Date is the date of execution of this Agreement by the End User, as
indicated in this Agreement.

 

Hardware shall mean that computer hardware and related equipment described in
the Specification.

 

Lease Agreement shall mean the Agreement between Buyer and End User pursuant to
which Buyer shall lease the LGK® to End User.

 

LGK® is the device, which is technically specified in Exhibit A hereto, to be
sold, delivered, and installed by Elekta at the Site.

 

LGP Software means the dose planning software for the LGK®, which is described
in the Specification.

 

Site shall mean that location described on the Exhibit B hereto.

 

Site Planning Criteria are the requirements which the Site must meet to properly
accommodate the LGK® and are defined in the Purchase Agreement between Elekta
and Buyer.

 

Specification refers to the technical standards with which the LGK® shall
comply, as described in Exhibit A hereto.

 

ARTICLE II. PERMITS

 

2.1 Permits. End User shall obtain any license (the “User License”) from the
Nuclear Regulatory Commission (or relevant state agency if the Site is located
in an “Agreement State”) authorizing it to take possession of the Cobalt Supply
and shall obtain such other licenses, permits, approvals, consents and
authorizations which may be required by local governmental or other regulatory
agencies for the Site, its preparation, the Charging of the LGK® with its Cobalt
Supply, the conduct of Acceptance Tests, and the use of the LGK®. End User shall
not run, operate, or otherwise use the LGK®, except for the purpose of
conducting the Acceptance Tests, until the Acceptance Tests have been
successfully completed.

 

ARTICLE III. OPERATION AND TRAINING.

 

3.1          Operation. End User warrants and covenants that the LGK® shall not
be run, operated or otherwise used, except by and to qualified employees or
physicians, who are suitably skilled and experienced to use the LGK®.

 

3.2          Technical Training. Elekta shall provide to four (4) persons on the
Buyer’s staff instruction relating to the technical operation and maintenance of
the LGK. Such instruction shall not exceed two consecutive days and will be
provided on site by installation personnel at the time of install.

 

3.3          Introductory Clinical Training. Introductory Clinical Training
Program. Indications, Technique, Literature, etc. Length of training is 5
consecutive days. Up to four (4) training spaces included (Tuition only). May be
substituted for Technical/Applications training course at Elekta Sweden as noted
on Exhibit A.

 

3.4          Post Clinical Start Up Site Visit. Elekta shall provide a one-day
site visit from one Clinical Applications representative. The visit must be
arranged within 3-6 months post clinical start up. The commitment will expire
thereafter unless documented alternate arrangements are made. The purpose is to
ensure the customer is comfortable using all features in the Leksell GammaPlan®
PFXTM software.

 

3.5          LGK® Software. Elekta hereby consents to Buyer’s sublicense to End
User of the LGK® Software, to be utilized only for the purpose of planning
dosages of treatments to be performed with the LGK®. A copy of the LGK® Software
License from Elekta to Buyer is attached hereto as Exhibit D End User agrees
that its sublicense to the LGK® Software shall be subject to the terms and
conditions of Exhibit D hereto. End User grees, in favor of Elekta, to perform
the obligations assigned to Buyer in Exhibit D hereto. In the event the
sublicense of the LGK® Software from Buyer to End User is terminated due to an
act or omission of Buyer and without fault of the End User, then End User shall
have the right to obtain from Elekta a direct royalty-free license to utilize
the LGK® Software on the terms and conditions described in Exhibit D hereto.

 

- 2 -

 

 

3.6          Intellectual Property.

 

(a)          End User hereby acknowledges that the trademarks Gamma Knife® and
Leksell Gamma Knife® (collectively, the “Mark”) are protected by United States
federal registrations and the Mark constitutes valuable intellectual property of
an affiliate of Elekta in which it has established substantial goodwill. End
User hereby acknowledges that proper use of the Mark in any advertising of End
User’s own surgical services performed with the LGK® surgical instrument is
highly important to maintaining such value and goodwill.

 

(b)          Subject to the terms and conditions of this section, Elekta, as
agent for Elekta Instrument, S.A. of Geneva, Switzerland, the owner of the Mark,
hereby grants End-User a non-exclusive, royalty-free license without right to
sublicense solely for the purpose of using the Mark in connection with the
promotion and advertising of any of End User’s own services to be performed by
use of the LGK® surgical instrument.

 

(c)          End User, in the conduct of End User’s business, is strictly
prohibited from using the Mark in or as its official legal name. However, End
User may use the trademark as part of the following fictitious trade name:

 

“Gamma Knife® ® Center of Northern Westchester Hospital”

 

As long as End User utilizes a fictitious trade name which includes the Mark,
End User shall not perform radiosurgical services with any equipment other than
the LGK®. If End User performs any radiosurgical service with any equipment
other than the LGK® or if End User ceases to perform radiosurgical services with
the LGK®, End User shall immediately cease utilizing the Mark as part of its
fictitious trade name.

 

(d)          In advertising, references to the Mark must include the
registration symbol ® and such symbol must be used at least once per piece of
advertising material along with the words “Gamma Knife® and Leksell Gamma Knife®
are U.S. federally registered trademarks of Elekta Instrument S.A.., Geneva,
Switzerland” somewhere in the advertisement. Elekta reserves the right to
require End User to discontinue the use of advertising that does not conform to
such requirements.

 

(e)          End User may use the words “Gamma Knife® Center of [add distinctive
name]” as part of any internet domain name, or URL, telephone number or other
communications address or symbol provided that the full name, “Gamma Knife®
Center of [add distinctive name]” is used. User may use a variation or
abbreviation of such term only after obtaining Elekta’s prior written consent to
the proposed use in question. User may not under any circumstances, use the
words “gamma Knife® ” alone, for any internet domain name, or URL, telephone
number or other communications address or symbol.

 

(f)          All advertising or promotional materials in which the mark is
utilized shall comply with all applicable laws and regulations as well as the
standards of proper advertising.

 

(g)         Elekta shall have the right to terminate the license granted in this
section with immediate effect if End User violates any provision of this section
or utilizes the Mark in any manner which, in the sole opinion of Elekta,
presents a reasonable possibility of damage to the Mark.

 

(h)         Upon termination of the license granted by this section, End User
shall immediately cease all use of the mark, including, but not limited to, the
use permitted under subsection (e) of this section.

 

(i)          Buyer acknowledges that a breach of any of its covenants or
agreements hereunder will cause immediate and irreparable harm to Elekta and
Elekta Instrument S.A. End User acknowledges and agrees that no adequate remedy
at law exists for any such breach, and End User agrees that in the event of such
a breach Elekta shall be entitled to injunctive relief and such other relief as
any court with jurisdiction may deem just and proper.

 

ARTICLE IV. CONFIDENTIALITY

 

4.1          End User shall treat and maintain as confidential all technical
information and know-how to it pursuant to this Agreement (including LGK®
Software), except for know-how specifically designated as non-confidential
pursuant to this Agreement or otherwise so designated by the Elekta. End User
shall not disclose any aspect of such know-how (including the LGK® Software) to
any other Person, including any corporation or governmental or
quasi-governmental agency; provided that, End User shall have the right to
disclose such know-how to its employees and resident physicians to the extent
necessary for use of the LGK®, but End User shall be responsible to ensure that
such know-how is not disclosed by such persons.

 

4.2          The provisions of this Article IV shall survive the termination of
this Agreement and shall apply with equal force to any technical information or
know-how concerning the LGK® acquired by End User other than pursuant to this
Agreement.

 

4.4          The obligations of confidentiality and restriction of access
pursuant to this Article IV shall not apply to any trade secret or confidential
information that was (a) in the public domain at the time of such access or
subsequently came in to the public domain through no fault of the Person subject
to the provisions of Article IV; (b) rightfully known to the Person given such
access prior to such access or developed independently by the Person given such
access; (c) received by the Person given such access as a matter of right from a
source other than a Person subject to the provisions of this Article IV; or (d)
required to be disclosed by subpoena or court order, but Buyer shall give
immediate notice of such subpoena or court order to Elekta and shall request the
court to grant confidential treatment to the confidential information disclosed
pursuant to such subpoena or court order.

 

ARTICLE V. WARRANTY AND REPAIR SERVICE AGREEMENT

 

5.1          Elekta provides the warranty for the LGK® set forth in Exhibit C
hereto.

 

5.2          On the date on which the Installation Test Protocol is completed, a
Repair Service Agreement shall be in effect for five (5) years with the purpose
of providing repair parts and services for the LGK® as per the Purchase
Agreement between Buyer and Elekta.

 

ARTICLE VI. EXCUSABLE DELAYS

 

If the performance of this Agreement by Elekta or Buyer or any obligation of
Elekta or Buyer hereunder is prevented, restricted or interfered with by reason
of fire, explosion, acts of God, labor disputes or accidents affecting
performance under this Agreement, or war, mobilization, civil commotions,
blockade or embargo, or any law, regulation, ordinance or requirement of any
government or regulatory agency, or any other act whatsoever similar to those
above enumerated, or any other circumstance being beyond the reasonable control
of Elekta or Buyer, then and in that event Elekta or Buyer, as the case may be,
shall promptly notify the other parties hereto of the resulting difficulties
therefrom, and any of the foregoing events shall excuse any performance required
under this Agreement.

 

- 3 -

 

 

ARTICLE VII. LIMITATION OF LIABILITY; INDEMNIFICATION.

 

7.1          The exclusive remedies of End User and Elekta’s sole liabilities
for breaches of this Agreement shall be limited to those specifically provided
for in Section 5.1 (and Exhibit E hereto) and in this Article VII. In no event
shall Elekta be liable to End User for loss of use, revenue or profit, or for
any other direct, indirect, incidental or consequential damage, whether arising
in contract or tort.

 

7.2          Elekta shall defend and indemnify End User and its Affiliates,
agents, servants and employees, and hold them harmless from and against all
damages, claims, judgments and liabilities by or to third parties (plus
litigation costs incurred) resulting from injury to or death of any person or
physical loss or damage to property arising out of defective materials,
workmanship, or manufacture of the LGK® or the defective maintenance of the LGK®
(but, with respect to maintenance, only to the extent performed by or on behalf
of Elekta).

 

7.3          End User shall defend and indemnify Elekta and its Affiliates,
agents, servants, and employees and hold them harmless from and against all
damages, claims, judgments and liabilities by or to third parties (plus
litigation costs incurred) resulting from injury to or death of any person or
physical loss or damage to property arising out of the operation or medical use
or misuse of the LGK® by or for End User (but which is not attributable to
defective materials, workmanship or manufacture of the LGK®), the defective
maintenance of the LGK® by or for End User (but only to the extent not performed
by or on behalf of the Elekta), the failure of the Site to comply with the Site
Planning Criteria, or the training provided by Elekta.

 

ARTICLE VIII. MISCELLANEOUS PROVISIONS.

 

8.1          Assignment. No party hereto shall assign its respective rights or
obligations under this Agreement (including the LGP Software License) in whole
or in part to any person without the prior written consent of the other party,
except as provided in this Section 8.2 hereinafter. In the event of any
assignment or transfer by End User of its rights or duties under this Agreement
or the Lease or of any sale, transfer, lease or sublease of the LGK® or any
component thereof to a third party, End User shall obtain the prior approval of
Elekta of the proposed transferee (such approval not to be unreasonably
withheld) and cause such transferee, prior to such transfer, to sign (1) an
agreement that any acquired interest in the LGK® System is subject to the terms
and conditions of this Agreement and evidencing such transferee’s agreement to
be bound, to the same extent as End User, by the then-surviving provisions of
this Agreement, including but not limited to the technical and scientific
information provisions (Section 3.3), the confidentiality provisions (Article
IV), the provisions of Articles V and VII hereof, and the provisions of the LGK®
Software License or (2) a similar agreement otherwise approved by the Elekta,
which approval shall not be unreasonably withheld.

 

8.2          Subcontractors. Elekta shall be entitled to appoint subcontractors
or any other third parties for the performance or fulfillment in whole or in
part of Elekta’s obligations under this Agreement without the consent of End
User, and Elekta shall be fully responsible and liable for the performance of
other entities. Elekta shall be entitled to assign any of its rights or
obligations hereunder to any of its Affiliates without the consent of End User,
but Elekta agrees that it will be fully responsible for any obligations assigned
to Elekta’s Affiliates hereunder.

 

8.3          Arbitration. All disputes arising in connection with this Agreement
shall be finally resolved by arbitration in Atlanta, Georgia under the
Commercial Arbitration Rules of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of such award and
an order of enforcement as the case may be. The parties hereby agree the
rendering of an award by the arbitrator or arbitrators shall be a condition
precedent to the initiation of any legal proceeding with respect to any dispute
arising in connection with this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of Georgia and the United
States.

 

8.4          Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes any prior or contemporaneous
agreements, negotiations or discussions between the parties with respect to the
subject matter hereof. No amendment of the provisions of this Agreement will be
valid unless made in writing and signed by both parties hereto..

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement in duplicate
as of the date first written above.

 

ELEKTA INC.

 

By: /s/ Timothy R. Chandler   Title: Secretary and Legal Counsel   Date:
8/13/2012         END USER         By: /s/ Joel Seligman         Title:
President         Date:  6/15/12  

 

- 4 -

 

 

EXHIBIT A


SPECIFICATION

 

Leksell Gamma Knife® PERFEXIONTM



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 

PRODUCT SPECIFICATION
Standard turn-key system

  

Qty   Description   Article no. 1   Leksell Gamma Knife® PERFEXIONTM   715000 2
  Leksell® Coordinate FrameTM Kit for PERFEXIONTM   1002407 1   Leksell
GammaPlan®   in BOM 1   PERFEXIONTM system tool kit     1   LSS Spare Part Kit
for Leksell® Coordinate FrameTM   1002406 1   Skull scaling instrument  
A0202-01 1   CT planning kit     1   MRI planning kit     1   X-ray planning kit
    1   Set of Co60 sources   2000000     Cobalt loading         Site planning  
      Installation and commissioning               1   Support and Education &
Training for PERFEXIONTM   SER PERFEXION 0001

 

- 5 -

 

 

Leksell Gamma Knife® PERFEXIONTM

 

Radiation unit

- With radiation shielding doors and collimator system.

 

Patient Positioning SystemTM

- Patient couch and automatic Patient Positioning System.

 

Covers for radiation unit and Patient Positioning System

 

Electric cabinet

- Electric cabinet with cabling

- ECU - central unit and safety system electronic board, circuit breakers and
cabling.

- SDU - sector drive electronic board, circuit breakers and cabling

- PPC1- software

- PPC2- software

- Medical UPS

 

Operator area

- Office cabinet

- Keyboard and mouse

- Operator console with patient and operator audio/video, power supply, opto
insulators, cabling and connectors Flat screen monitors

Office UPS

 

MCU kit

MCU PC with USB CAN

MCU software

 

Treatment couch

Height adjustable mattress

Manual controls for treatment setup

 

Frame adapter

Model “Standard G”. For interfacing between Leksell Coordinate Frame model G and

Leksell Gamma Knife PERFEXIONTM.

 

Clearance check tool

 

Document set

Installation and supplementary documents

2 instructions for use

2 emergency routines

Signs and labels

 

- 6 -

 

 

Leksell® Coordinate Frame® Kit for PERFEXIONTM

 

Includes:         Qty   Consists Of:   Article No. 1   Frame with Feet and
Straight Front Piece   50487-01 1   Front Piece, Curved   60638-01 2   Insulated
Fixation Post, Anterior   912462 2   Insulated Fixation Post, Short Posterior  
912463 2   Insulated Fixation Post, Long Posterior   912862 6   Locking Screw, 5
x 19 mm, Titanium   60490-03 6   Locking Piece for Fixation Post   60497-01 1  
Ear Plug Holder, Right   50498-01 1   Ear Plug Holder, Left   50498-02 2   Ear
Plug   60136-01 1   Fixation Screws, Titanium, kit of 20 pairs   907999 2  
Instrument Screw Driver, Double   50146-02 1   Sterilizing Tray for Frame  
50151-03 4   Disposable Inserts, 25x4 pieces   912464 1   Instruction for Use,
Leksell® Coordinate Frame kit   003818 1   Instructions for Use, Insulated
Fixation Posts   012594 1   Quick Reference Guide   014611

 

PERFEXIONTM system tool kit

Includes:

QA tool 1001182 - For radiation focus precision check.   Frame Cap 717960

 - The frame cap is used during patient preparation for a treatment with Leksell
Gamma Knife® PERFEXIONTM.

 

LSS Spare Part Kit for Leksell® Coordinate FrameTM

Consists of 4 pieces of each of the following;

- Locking Screw, 5 x 19 mm, Titanium

- Locking Piece for Fixation Post

- Screw, 4 x 10 mm, Titanium

 

Skull scaling instrument

For measurement of skull shape for Leksell GammaPlan® modeling

 

CT planning kit

Includes:

CT indicator A0800-11 - Fiducial box for CT imaging procedure   CT adapter
A0400-04 - Fixating the stereotactic frame to the CT table fixation   CT table
fixation A0401-XX - Fixating the CT adapter to specified CT table.  

 

- 7 -

 

 

MRI planning kit   Includes:   MR adapter A0420-XX - Fixating the stereotactic
frame to specified MR table.   MR indicator A0820-07 - Fiducial box for MR
imaging procedure       X-ray planning kit   Includes:   X-ray indicator
A0860-04 - Fiducial box for angiography imaging procedure   X-ray adapter and
support A0440-XX - Fixating the stereotactic frame to specified angiography
table.  

 

Standard LGP for LGK PERFEXION

 

Includes one (1) Leksell GammaPlan® (LGP) license for creating new treatment
plans for Leksell Gamma Knife® PERFEXIONTM .This main license allows the
addition, management and storage of an unlimited number patient records and
treatment plans. LGP also allows the visualization of treatment plans created at
other LGK units.

 

Leksell GammaPlan® for Leksell Gamma Knife® PERFEXIONTM includes:

 

1         STANDARD LGP FOR PERFEXION LICENSE

 

Includes one (1) Leksell GammaPlan® (LGP) license for creating new treatment
plans for Leksell Gamma Knife® PERFEXIONTM .This main license allows the
addition, management and storage of an unlimited number patient records and
treatment plans. LGP also allows the visualization of treatment plans created at
other LGK units.

 

1         RETREATMENTTM LICENSE

 

This software add-on facilitates planning of treatments days before surgery, the
assessment of treatments and re-treatments. Users are free to plan days ahead of
treatment, to prepare tomorrow’s follow-ups and plan additional treatment.
ReTreatmentTM also lets any user to integrate images and vital treatment
information from previous plans. It is a powerful tool to import and display
previous key treatment data in the new treatment images. Imported data are user
defined regions (targets, risk structures) and prescription isodose. It
increases the customer confidence when treating new lesions after an initial
treatment.

 

1         WARPSPEEDTM, REAL-TIME DOSE UPDATE LICENSE

 

This add-on speeds up planning by allowing the update of isodoses instantly
during planning. Isodoses displayed in any workspace are instantly updated
whenever one or several isocenters are added, modified, or removed. It is
possible to fully apprehend the potential of composite shots, while also
simplifying the elaboration of new dose plans. WarpSpeedTM provides a shorter
learning curve, more intuitive and faster planning.

 

1         FUNCTIONAL PLANNINGTM LICENSE

 

This software add-on allows users to perform some functional procedures based on
the definition on the AC-PC line the visualization of functional targets based
on functional target formulas.

 

1         IMAGEMERGETM LICENSE

 

This software add-on allows an automatic or manual co-registration of any
frameless image studies with a frame based reference study. Once co-registered,
the frameless image can be used in LGP like any other study. Supports MR, CT and
PET images (requires the optional module ColorPETTM).

 

1         COLOR PETTM LICENSE

 

The ColorPETTM software add-on help users to can combine the physiological data
of PET images with the anatomical data of CT and MR images using predefined
color lookup tables. Requires the ImageMerge software add-on.

 

- 8 -

 

 

Color Printer 110V

Network color laser printer with

-         Ethernet connector, minimum speed 10/100

-         Support for Postscript Level 3 printing

-         Power supply 110 V

-         English menus and labels

-         Support for printing A4, US letter, US executive and US legal

Delivered model: HP Color Laser Jet or similar

 

1LGP – DICOM RT License

DICOM RT provides an exclusive possibility to share treatment information with
any DICOM RT compatible system. It includes:

IMPORT of DICOM RT STRUCT allows displaying any user-defined region/volume
created on a DICOM RT system. Volumes can be target volumes, organ at risks,
isodoses or any other region of interest defined by the user.

EXPORT of treatment data via DICOM RT STRUCT and DICOM RT DOSE allows sharing
information with any compatible systems to perform dose comparison or dose
addition.

 

Additional Training for Leksell Gamma Knife® PERFEXIONTM

 

6Clinical Training

Principle and practice of Gamma Knife Surgery, clinical lectures, treatment
planning, patient treatment - 5 days. Arranged by Elekta in collaboration with
participating hospital.

 

- 9 -

 

 

Technical Specifications

Workflow     Automatic positioning system   Couch integrated Typical
repositioning time   < 3 s Typical collimator size setup time   < 3 s Blocked
collimation setup time   < 3 s Mixed collimation setup time (Composite shot)   <
3 s Check and verify   100% QA procedure   Automatic Accuracy     Radiological
accuracy   < 0.5 mm Positioning repeatability   < 0.05 mm Maximum patient weight
  210 kg (460 pounds) Treatment planning     Treatment planning system  
PC/Linux based Dynamic shaping   Yes Remote planning   Yes Image co-registration
  Yes PET supported   Yes Mechanical treatment range X/Y/Z   160/180/220 mm
Shape of accessible volume   Cylindrical Real collimator sizes   4,8,16 mm
diameter Radiation data     Total cobalt-60 activity at loading (approx.)   <
6,600 Curie (2.44 x 1014 Bq) Number of radiation sources   192 Radiation dose
rate at focal point at loading   > 3 Gy/min Physical data     Overall length,
including cover   4.46 m Overall width, including cover   2.12 m Overall height,
including cover   1.91 m Total weight (approximate)   20,000 kg

 

Radiation unit

The radiation unit is the radiation delivery system. It houses 192 Cobalt-60
sources and the collimator system that directs the radiation to the focus point.
The radiation unit incorporates the management of the shielding doors and
electro-mechanics of the source sectors.

 

The following section describes selected components within the radiation unit.

 

All components are chosen from well-recognized suppliers to secure reliability
and to optimize performance of the system.



Collimatorbody with radiation shielding

Collimator body   Tungsten body with 576 collimator channels. Collimators  
Tungsten collimator inserts. Pre-collimator   576 lead pre-collimator channels.
Outer shielding   Cast iron. Inner shielding   Tungsten and lead. Bearing for
collimator body   Crossed roller bearing. Static axial load 680000 N Shielding
doors   Steel. Shielding strips   Stainless Steel. Servo Controller   High
precision, fully digital servo drive with embedded intelligence. Motor   DC
motor with 2000 line encoder Linear guide     Linear guide blocks   Caged ball
technology. Gear   Planetary gear Clutch   Ratchetting clutch 8 source carrying
sector units     Sector   Aluminum. 24 source housing Shafts   Induction
hardened stainless steel. Bearings   Graphite bushings Motor   24V DC motor
Encoder   500 impulses/turn Linear guide unit   Repeatability: ±0.003mm. Linear
encoder   Absolute Linear encoder. Solenoid   Photo-micro sensor. Servo
controllers   Intelligent servo card

 

- 10 -

 

 

Patient Positioning System

The Patient Positioning System is the component of the PERFEXIONTM system that
the patient reclines on for treatment and is positioned relative the point of
focus in the radiation unit.

 

The following section describes selected components within the Patient
Positioning System.

 

All components are chosen from well-recognized suppliers to secure reliability
and to optimize the performance of Leksell Gamma Knife PERFEXION.



Couch framework with X/Y/Z drive

Framework   20 mm zinc chromated steel Motors   DC motors with 2000 line
encoders. Gear   X/Y-axis Planetary gear 30:1 Z-axis Planetary gear 4:1 Ball
screws Bearing houses Support bearings   X/Z -axis. Screw jack   Y-axis:
Integrated safety nut. Linear guides     Linear guide blocks   Caged ball
technology. Solenoid   Y-axis: Photo-micro sensor. Linear encoders   Absolute
Linear encoders. Accuracy grade +/- 0.005mm. Servo Controllers   High precision,
fully digital servo drive, with embedded intelligence. Frame fixation   Hardened
stainless steel Comfort system     Mattress support   Sandwich structure with
aluminum honeycomb core and steel sheets Actuator   DC actuator Ball bearing  
Stainless steel. Covers     Radiation unit and couch covers   3 layers glass
reinforced polyester. Meets ASTM E84 with flame spread index less than 75.
Flammability rating V-0 according to UL 94.

 

Control System

 

Office Cabinet

 

Includes:

MCU - Main Computer Unit

Office UPS - Uninterrupted Power Supply Ethernet Switch

 

Operators Console

Includes:

CIU - Connection and Isolation Unit

The CIU is powered by the office UPS and the internal power supply converting
100-250VAC to 24VDC.

 

PSS - Patient Surveillance system

The PSS is included in the operator console as a separate unit and handles the
video/audio signals of the PERFEXIONTM system. It is possible to connect a video
recorder on the ‘auxiliary’ outputs.

External audio system, e.g., patients MP3 player, can be connected and played
over the sound system integrated in the radiation unit covers.

 

MCU Monitor

19” Flat screen, UL-approved.

The MCU Monitor shows the Graphical User Interface of the MCU.

 

PSS Monitor

19” Flat screen, UL-approved.

The PSS monitor shows the video from the patient camera and provides the sound
from the patient microphone.

 

- 11 -

 

 

Treatment room Monitor

19” Flat screen, UL-approved.

The treatment room monitor displays the same information as the MCU monitor on
the operators console.

 

Treatment room Camera

The treatment room camera provides video to the PSS Monitor in the Operators
Area.

 

Medical Cabinet

Includes:

 

SDU - Sector Drive Unit

The SDU contains 8 servo controllers (one for each sector).

 

ECU- Electronic Control Unit

The Control Unit consists of two complete Power PCs (PPC) with peripherals (RAM,
ROM, inputs, outputs, CAN interfaces).

 

Medical UPS - Uninterrupted Power Supply

The medical UPS delivers 24VDC and 48VDC needed for the PERFEXIONTM system. It
is approved for medical use.

 

Radiation phantom

 

The Radiation Phantom with Cassettes is used for calibrating the absorbed dose
rate of Leksell Gamma Knife®.

 

INFORMATION TO BE FURNISHED BY BUYER

 

Not later than six months prior to the Contractual Delivery Date or two weeks
after the Effective Date, whichever occurs later, Buyer shall inform Seller in
writing of:

 

(i) the orientation of the LGK

 

(ii) the minimum lengths of cables required to connect the LGK at the Site; and

 

(iii) the manufacturer and model numbers of the CT, MRI and angiographic
equipment which Buyer intends to use in connection with the LGK.

 

- 12 -

 

 

Support and Education & Training for PERFEXIONTM

 

Education & Training Services

 

On-site Clinical Start-Up

One week on-site application training with Gamma Knife experienced neurosurgeon
and/or radiation physicist certified by Elekta.

 

4 spaces in total selecting between the following two courses:

 

1) Leksell Gamma Knife® PERFEXIONTM Clinical Introductory Course

Principle and practice of Gamma Knife Surgery, clinical lectures, treatment
planning, patient treatment 4-5 days. Arranged by Elekta in collaboration with
participating hospital. We pay for the tuition at an approved Elekta training
site.

 

2) Leksell GammaKnife® PERFEXIONTM Technical / Application training

For use, care and maintenance of the equipment.

Stereotactic imaging, physics, dosimetry, treatment planning, technical training
on unloaded machine, QA procedures - 4 day arranged in Elekta Sweden. We pay for
the tuition at an approved Elekta training site.

 

Support Services

The following support services are delivered in addition to parts warranty
during the first year.

 

Maintenance System Management

Customization of the maintenance schedule for maximum equipment availability,
performance and safety with minimum disruption to clinical patient flow.

 

Planned Maintenance

Scheduled preventive maintenance inspections in accordance with Elekta
recommended maintenance intervals and procedures performed by Elekta certified
engineers. The service includes installation of software maintenance releases
and software upgrades. Also included is a service report detailing outstanding
service needs and/or recommended parts replacement to sustain equipment
performance at original design specifications. Parts, software and further
service activities are not included. The customer is responsible for equipment
availability for inspections at a mutually agreed time during regular Elekta
office hours.

 

Remote Technical Support

Unlimited remote technical support, via phone, e-mail, fax or suitable
equivalent, during regular Elekta office hours.

 

On-site Technical Support

Preplanned corrective maintenance by Elekta certified engineers to resolve
technical issues on-site during regular Elekta office hours. This service
includes a service report detailing the maintenance actions completed and
recommending further service actions to eliminate the root cause of the
problem(s). It is at the discretion of Elekta to determine whether an on-site
visit is required to solve the technical issue. Parts and further service
activities not included.

 

Remote Application Support

Unlimited remote application support, via phone, e-mail, fax or a suitable
equivalent, during regular Elekta office hours.

 

Leksell GammaPlan®, remote application support

Unlimited remote application support, via phone, e-mail, fax or a suitable
equivalent, during regular Elekta office hours.

 

- 13 -

 

 

EXHIBIT B
DESCRIPTION OF SITE

 

Northern Westchester
400 East Main Street
Mount Kisco, NY 10549-3477

 

- 14 -

 

 

EXHIBIT C

ELEKTA'S WARRANTY

 

1.Subject to the exceptions set forth below, Elekta warrants to Buyer that for
one year from the date of completed Installation Test Protocol, the LGK will
perform consistently with the Specification and the LGK will be free from
defects in design, materials, and workmanship which result in non-compliance
with the Specification, except as otherwise provided herein below.
Notwithstanding the foregoing, Elekta’s warranty set forth in this Section 1
does not cover:

 

(i)defects arising out of materials or parts provided, modified or designed by
Buyer;

(ii)defects emanating from Buyer’s improper use or maintenance;

(iii)normal deterioration or normal wear and tear, including radioactive decay
of the Cobalt Supply;

(iv)defects resulting from repairs or service of the LGK supplied other than by
Elekta or its authorized representative;

(v)defects in the Hardware (and its operating software) (the warranty for which
is regulated in Section 7 below) or the LGP Software (the warranty for which is
regulated in Section 2 below).

(vi)the training referred to in Subsection 3.2 of the Terms and Conditions; or

(vii)defects in positioning or in the Site.

 

2.Elekta warrants that the LGP Software will, for a period of one year from the
date of the completed Installation Test Protocol, perform substantially in
accordance with the documentation delivered with such LGP Software. The warranty
set forth in this Section 2 shall not apply if the LGP Software is subject to
unauthorized repair or modification, improper application, improper
installation, accidental damage, negligence in use, improper storage, acts of
God, electrical power damage, equipment malfunction, or abnormal operating
conditions, and in the event of any of the foregoing, Buyer shall be responsible
to pay Elekta’s then standard charges for any repairs, replacements or services
performed by Elekta.

 

3.In the event that the LGK or any part or component thereof shall fail to
conform with the relevant warranty described herein, Elekta shall (or cause one
of its Affiliates to) promptly repair or replace, at its option and at its
expense, the defect in the LGK or component thereof. Repair or replacement parts
furnished or work performed under this warranty shall be warranted for a period
of one year from and after the date of such repair of replacement, but in no
event shall any such warranty with respect to repair or replacement work or
parts extend past that date which is two (2) years from and after the date of
completion of the Installation Test Protocol. The defective LGK or part thereof
which is replaced in accordance with this warranty shall be the property of
Elekta, and Elekta will notify Buyer in writing immediately after repair or
replacement as to what disposition Elekta desires of such LGK or part thereof,
all at Elekta’s cost.

 

4.  In order to avail itself of its rights under this warranty, Buyer shall
immediately notify Elekta in writing of any defects that appear under the
warranty and shall give Elekta every opportunity of inspecting and remedying
such defects.

 

5.  Year 2000 Compliance Warranty. Elekta further warrants that the equipment,
software and use of data will be year 2000 compliant and accommodate a full year
calculation in its software. Licensor will guarantee that the equipment and
software will accept all data and perform to comply with the year 2000
warranties, assuring that the full four (4) positions (e.g. 1997) year is
utilized.

 

6.THE FOREGOING WARRANTIES ARE EXCLUSIVE AND GIVEN AND ACCEPTED IN LIEU OF ALL
OTHER WARRANTIES OF ELEKTA OR ITS REPRESENTATIVES WITH RESPECT TO QUALITY,
PERFORMANCE AND OPERATION OF THE LGK, WRITTEN OR ORAL, EXPRESSED OR IMPLIED. ALL
OTHER WARRANTIES OF ELEKTA OR ITS REPRESENTATIVES, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
ARE HEREBY EXPRESSLY DISCLAIMED. CORRECTION OF NON-CONFORMITIES OR DEFECTS AS
PROVIDED ABOVE SHALL BE BUYER’S EXCLUSIVE REMEDY AND SHALL CONSTITUTE FULL AND
FINAL FULFILLMENT OF ALL LIABILITIES OF ELEKTA, WHETHER IN WARRANTY, CONTRACT,
NEGLIGENCE, STRICT LIABILITY, TORT OR OTHERWISE WITH RESPECT TO THE LGK. IN NO
EVENT SHALL ELEKTA BE LIABLE FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY
OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGE ARISING IN ANY
RESPECT FROM THE LGK OR ITS USE, OPERATION OR PERFORMANCE. THE PROVISIONS OF
THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 

7.Elekta shall assign to Buyer all of Elekta’s rights under the warranty or
warranties provided by the manufacturer (the “Computer Manufacturer”) for the
Hardware and operating software included in the LGK. In the event the Hardware
or operating software exhibit defects which are covered by the warranty of the
Computer Manufacturer, Buyer may notify Elekta of the nature of such defects. In
such case, Elekta shall promptly inform the Computer Manufacturer thereof and
use its best efforts to arrange prompt repair service by the Computer
Manufacturer pursuant to the terms of the Computer Manufacturer’s warranty or
warranties Elekta shall furnish Buyer with such reasonable cooperation as Buyer
may request with respect to the purchase by Buyer of any extended warranty or
maintenance contract offered by the Computer Manufacturer.

 

- 15 -

 

 

EXHIBIT E



LEKSELL GAMMAPLAN® PFXTM SOFTWARE LICENSE

 

1.LGP Software

 

1.1   Elekta hereby licenses to Buyer at no additional cost beyond the Purchase
Price, the LGP Software, to be utilized only for the purpose of planning dosages
of treatments to be performed with the LGK. In case Buyer already has an
existing Leksell Gamma Knife® Buyer may also retain one license to the old
Leksell Gamma Plan® software for archival purposes. Such license is also subject
to the license terms and conditions set out in this Exhibit E. Such license is
for the use by Buyer of the software at one (1) workstation.

 

1.2  Buyer shall not: (a) use LGP except in connection with the radiosurgical
operations performed with the LGK at the Site; (b) make any modification to,
adapt, translate, decompile, disassemble or create derivative works based on LGP
or merge LGP into any other software; (c) reproduce LGP (or any portion thereof)
or any materials related thereto except for one back-up copy made as part of
Buyer’s regular computer software maintenance routines; (d) transfer, assign or
sublicense LGP to any person except to an assignee of all of Buyer’s rights in
this Agreement in a manner permitted by Section 8.1 of the Terms and Conditions;
or (e) use LGP in connection with any access terminal other than the Hardware
which has been specifically approved by Elekta in writing.

 

1.3All right, title, interest and ownership of, in and to LGP, including but not
limited to all trademarks, service marks, registrations, copyrights, and all
other proprietary rights not expressly granted in this License, shall at all
times remain the exclusive property of Elekta. Elekta shall retain all rights to
LGP recorded on the original disk(s) and all subsequent copies of LGP, in
whatever form recorded.

 

1.4  The term of Buyer’s license to LGP shall continue until the earlier of: (a)
any sublicense, assignment or transfer or attempted sublicense, assignment or
transfer by Buyer of LGP without the consent of Elekta; (b) the transport,
movement or attempted transport or movement by the Buyer of LGP, or the Hardware
on which LGP is installed, from the Site without prior written consent of
Elekta; (c) any modification or adaptation of LGP for use with any equipment
other than the LGK; (d) the use of LGP in connection with more than one access
terminal unless Buyer has obtained the written consent of Elekta to the use of
more than one access terminal at the same time or in connection with any access
terminal other than the Hardware which has not been specifically approved by
Elekta in writing; or (E) the mutual written consent of Buyer and Elekta.

 

2.Buyer’s Responsibilities Concerning Hardware and LGP

 

2.1To facilitate E-Mail/Internet support, Buyer shall provide for
E-Mail/Internet connectivity.

 

2.2Buyer shall assign a system manager who will undergo the appropriate training
on the operating system HP-UX and /or already have sufficient UNIX system
administrator experience. Such training will be provided by the Hardware
manufacturer and Elekta shall pay the fee therefore. Buyer shall pay all travel
and other expenses associated with such training.

 

2.3If Buyer elects to transfer images by a data network, then:

 

(a)Buyer shall provide the format to and right to read the diagnostic images
generated by the user’s diagnostic equipment and planned to be used as input for
LGP. The Buyer shall provide a sample image in digital and hard copy form in the
orientation intended for clinical use.

 

(b)Buyer is responsible for obtaining up-to-date and accurate scanner image
formats and any other scanner or PACS information from vendors necessary to
integrate images into LGP and providing this to Elekta.

 

(c)The Hardware used to run LGP must be used solely for this purpose. All
changes and additions to LGP and/or Hardware running LGP must receive prior
written approval of Elekta.

 

(d)Buyer shall provide the images via an Ethernet connection using TCP/IP
protocol and will provide all physical cabling to the LGP Hardware compatible
with 100-Base-T or 1000-Base-T at the Installation location of the LGK.

 

(e)Buyer shall provide all TCP/IP networking parameters such as IP address,
netmask, gateway address, etc. for the HP workstation included as a part of the
Hardware.

 

- 16 -

 

 

EXHIBIT E

END USER AGREEMENT AMENDMENTS

 

Page left intentionally blank.

 



- 17 -

 